
	
		II
		112th CONGRESS
		2d Session
		S. 3690
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2012
			Mr. Toomey introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To require the Government Accountability Office to
		  include in its annual report to Congress a list of the most common grounds for
		  sustaining protests relating to bids for contracts. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Government Contracting Improvement
			 Act of 2012.
		2.Inclusion of
			 information on common grounds for sustaining bid protests in annual Government
			 Accountability Office reports to CongressThe Comptroller General of the United States
			 shall include in the annual report to Congress on the Government Accountability
			 Office each year a list of the most common grounds for sustaining protests
			 relating to bids for contracts during such year.
		
